DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/14/2022.
	
Status of Rejections
The rejection of claim 14 is withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated for claim 14 in view of applicant’s amendments. 
All other previous rejections are maintained. 

Claim(s) 2-5, 7, 14, and 16 is/are under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a head vertical movement mechanism that vertically moves the cleaning head and presses the cleaning head against the plating bath contact” in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR 20080040375 A) in view of Wang et al (US 20170056934 A1) and Arvin et al (US 9574283 B2). 

Claim 2: Cho discloses an electroplating apparatus for plating a substrate using a substrate holder (see e.g. page 2, paragraph starting with “Field of invention…” of Cho), the electroplating apparatus comprising:
at least one bath for storing the substrate holder (see e.g. #10 on Fig 3 of Cho), 
wherein the substrate holder is provided with a hanger shoulder (see e.g. #22 on Fig 3 of Cho) having a holder contact (see e.g. #24 on Fig 3 of Cho) configured to contact with a contact of the bath (see e.g. #140 on Fig 3 of Cho), and 
wherein the electroplating apparatus is provided with a cleaning part provided on at least one side of the bath (see e.g. #100 on Fig 3 of Cho), the cleaning part being provided for cleaning the holder contact (see e.g. page 4, paragraph starting with “The lower surface…” of Cho), 

a first opening for cleaning (see e.g. #110 on Fig 3 of Cho); 
a first cleaning liquid supplying device for supplying a cleaning liquid into the cleaning/drying box through the first opening for cleaning (see e.g. page 3, paragraph starting with “When the hanger cell…” of Ch); 

Cho does not explicitly teach that the cleaning box additionally comprises the following:
a second opening for drying; and 
a gas discharge/suction device for discharging or sucking a gas to/from an inside of the cleaning/drying box through the second opening for drying.

Wang teaches a cleaning device for an electroplating substrate holder (see e.g. abstract of Wang) that comprises a cleaning box for cleaning contacts of the holder (see e.g. #140 on Fig 3B of Wang). The cleaning box includes multiple openings (see e.g. #132, #134, and #136 on Fig 3B of Wang) for cleaning, dry agents, and gas to be applied to the contact portions (see e.g. [0051] of Wang). As taught in Arvin, the addition of a dryer in cleaning device for electrolytic equipment helps remove any remaining excess fluid from the contact to form a dry cleaned contact (see e.g. abstract of Arvin). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Cho to include a second opening and a gas discharge/suction device taught in Wang to remove excess fluid from the contact to form a dry cleaned contact.

Claim 3: Cho in view of Wang discloses that the cleaning/drying box has an upper opening at a position corresponding to that of the holder contact when the substrate holder is stored in the bath (see e.g. #100 on Fig 3 of Cho), and wherein the first opening for cleaning is a cleaning line (wash line, see e.g. #110 on Fig 3 of Cho) configured to inject the cleaning liquid toward the upper opening (see e.g. page 3, paragraph starting with “In addition, a discharge…” of Cho). 

Cho does not explicitly teach that the cleaning line is a nozzle. Wang teaches that nozzles are a suitable structure for delivering cleaning fluid (see e.g. [0031] of Wang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Cho to use nozzles in the opening because Wang teaches that nozzles are a suitable structure for delivering cleaning fluid.

Claim 4: Cho in view of Wang discloses that the cleaning/drying box has an upper opening at a position corresponding to that of the holder contact when the substrate holder s stored in the bath (see e.g. #100 on Fig 3 of Cho), and wherein the first opening for cleaning is provided at a portion lower than the upper opening (see e.g. #110 on Fig 3 of Cho).

Claim 5: Cho in view of Wang discloses that the cleaning/drying box provided with a second cleaning liquid supplying device, and wherein a cleaning liquid supplied by the second cleaning liquid supplying device is different from that supplied by the first cleaning liquid supplying device (see e.g. [0030] of Wang). 

Claim 16: Cho in view of Wang discloses that the bath includes a contact (see e.g. #140 on Fig 3 of Cho), the holder contact is configured to contact with the contact of the bath (see e.g. #24 and #140 on Fig 3 of Cho), and the cleaning/drying part is configure to clean and dry at least one of the hanger shoulder, the holder contact, and the contact of the bath (see e.g. abstract of Cho).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wang.

Claim 7: Cho discloses an electroplating apparatus for plating a substrate using a substrate holder (see e.g. page 2, paragraph starting with “Field of invention…” of Cho), the electroplating apparatus comprising: 
at least one bath for storing the substrate holder (see e.g. #10 on Fig 3 of Cho), the bath including a contact (see e.g. #140 on Fig 3 of Cho), 
wherein the substrate holder is provided with a hanger shoulder (see e.g. #22 on Fig 3 of Cho) having a holder contact configured to contact with the contact of the bath (see e.g. #24 on Fig 3 of Cho), and 
wherein the electroplating apparatus is provided with a cleaning part provided on at least one side of the bath (see e.g. #100 on Fig 3 of Cho), the cleaning part being configured to clean at least one of the hanger shoulder, the holder contact or the contact of the bath (see e.g. page 4, paragraph starting with “The lower surface…” of Cho), 


Cho does not explicitly teach that the cleaning line is a nozzle. Wang teaches that nozzles are a suitable structure for delivering cleaning fluid (see e.g. [0031] of Wang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Cho to use nozzles in the opening because Wang teaches that nozzles are a suitable structure for delivering cleaning fluid.

Cho does not explicitly teach that the cleaning nozzle is located above the position where the hanger shoulder is to be located when the substrate holder is stored in the bath. Wang includes a number of nozzles around the piece to be cleaned, including above (see e.g. #132, #134, and #136 on Fig 3B) to get access to different areas (see e.g. [0054]-[0056] of Wang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Cho to select different positions for the nozzle because Wang teaches that nozzles at different positions can reach different areas of the part being cleaned and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Woodruff (US 9,309,603 B2). 
Claim 14: Cho discloses an electroplating apparatus (see e.g. page 2, paragraph starting with “Field of invention…” of Cho) comprising: 
a plating bath (see e.g. #10 on Fig 3 of Cho) provided with a plating bath contact (see e.g. #140 on Fig 3 of Cho); 
a substrate holder provided with a hanger shoulder (see e.g. #22 on Fig 3 of Cho) having a holder contact configured to be contacted with the plating bath contact (see e.g. #24 on Fig 3 of Cho).

Cho does not explicitly teach a cleaning part for cleaning the plating bath contact, wherein the cleaning part includes: 
a cleaning head; 
a head cleaning part configured to clean the cleaning head, 
the head cleaning part including a cleaning table; and 
a head vertical movement mechanism that vertically moves the cleaning head and presses the cleaning head against the plating bath contact, and presses the cleaning head against the cleaning table.

Note: The limitations “that vertically moves the cleaning head and presses the cleaning head against the plating bath contact, and presses the cleaning head against the cleaning table” are intended uses/functions of the head vertical movement mechanism. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with 

Woodruff teaches an electroplating apparatus (see e.g. abstract of Woodruff) that include a cleaning part for cleaning contacts (“component cleaner”, see e.g. abstract of Woodruff). The cleaning part is designed to keep the components of the substrate holder free of contaminants which degrade cell performance (see e.g. col 1, lines 22-28 of Woodruff). The cleaning part includes the following: 
a cleaning head (“contact element”/”brush”, see e.g. #80 on Fig 3 of Woodruff); 
a head cleaning part configured to clean the cleaning head (see e.g. col 4, lines 48-54 of Woodruff), 
the head cleaning part including a cleaning table (“scrubbing pad or surface”, see e.g. col 4, lines 48-54 of Woodruff); and 
a head vertical movement mechanism (“left/rotate mechanism”, see e.g. col 3, lines 54-56 of Woodruff) that is capable of vertically moves the cleaning head and pressing the cleaning head against the plating bath contact (see e.g. see e.g. col 3, lines 54-56 of Woodruff), and pressing the cleaning head against the cleaning table (see e.g. col 4, lines 48-54 of Woodruff).

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Cho by including the cleaning part taught in Woodruff to . 

Response to Arguments
Applicant's arguments filed on 01/14/2022 have been fully considered but they are not persuasive. 

On page(s) 6, the applicant argues that Cho does not teach a contact of the bath that contacts the contact of the hanger shoulder. This is not considered persuasive. Fig 3 of Cho discloses this limitation. 

On page(s) 6-7, the applicant argues that Wang does not disclose a cleaning/drying part for cleaning or drying the shoulder contact. However, the combination did not argue it did. Rather, the combination was that Wang teaches a system for cleaning contacts in general and that the dryer removes excess fluid from the contact. This teaching would pertinent and applicable to the apparatus of Cho. 

On page(s) 7, the applicant argues that combination of Cho with Wang is improper because it would change the principle operation of Wang. This is not considered persuasive. The principle operation of Cho is to clean and maintain a hanger contact (see e.g. abstract of Cho). The inclusion of a drying unit for when the contact is 

On page(s) 8, the applicant argues that the nozzles of Wang are not usable with Cho because the nozzles of Wang are designed to remove contamination and Cho’s system does not remove contamination. This is not considered persuasive. Although Wang may disclose that the nozzles remove contamination, nozzles are still an obvious choice for delivering cleaning fluid in a bath to an electrical contact. There is no reason to indicated the inclusion of the nozzle would not work with the system of Cho. 

On page(s) 8-9, the applicant argues that the nozzles of Wang are not placed around the piece to access different areas but to provide a continuous stream to a particular area to block foreign substances. This is not considered persuasive. Fig 3B of Wang clearly shows nozzles placed around the contact to clean different parts. For example #134 can reach the upper part of the contact #216 while #132 cleans the area near the lip of the contact and seal. [0034] of Wang explicitly states the nozzles are positioned to spray different parts. 

Applicant’s arguments with respect to the prior rejection(s) of claim(s) 14 under 35 USC 103 have been fully considered and are persuasive because of the new amemdnets.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Cho in view of Woodruff. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795